                                               Case 2:03-cr-00197-RAJ Document 299-8 Filed 03/12/20 Page 1 of 1 PageID# 1027




                                                          ServSafe
                                                          CERTIFICATION
                                                          THOMAS MCCOY
                                                          for iuccessfully completing the itondords sol forth for the ServSafe* Food Proledion Manager Certification Examination,
                                                          which is accredited by the American National Standards institute (ANSI)-Conferenc6 for Food Proledion (CFP).



                                                             >588540                                                     5040

                                                                                  lUMBER                                 EXAM FORM NUMBER


                                                                                                                         7/14/2020
                                                          DATE OF                 H                                      date of expiration
                                                          Local lows apply. CrS                                                 requirements.




tn UUIbiJjrrcv wi4)Mofilimi Iflbeur
«201S                                                                                 '    lre</cn*ar\s el il^e hAA£F.
                                      thf'q)^ifttgR

                                                                                                                                 Cenlodvi^^quetfWMCl 175 WjDdoenBM.Sla 1500, Ckieege,L 50^4 or SeivSBlqOraiiovnsi^t <*9.
